DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on April 3, 2017. 

Status of Claims
This action is in reply to the communication filed on October 3, 2019.
Applicant's election with traverse of Group I, claims 1 - 11 and 15, directed to a nonwoven cellulose fiber fabric in the reply filed on October 4, 2021 is acknowledged.  The traversal is on the grounds that White does not teach the claimed water-holding capability and therefore the special technical feature is novel over the prior art.  This is not found persuasive because the property of water holding capability is seen as a property that is naturally flowing from the composition and structure of the claimed nonwoven lyocell fabric. As White teaches the same nonwoven lyocell fabric, it would be expected to have the same water holding capability as 
The requirement is still deemed proper and is therefore made FINAL.
Claims 12 - 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected process of making a non-woven cellulose fabric and an apparatus for making a non-woven cellulose fabric, there being no allowable generic or linking claim. 
Claims 1 – 11 and 15 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statements filed on October 3, 2019, October 7, 2020, January 13, 2021, May 6, 2021, July 29, 2021, and October 11, 2021 have been considered. Signed copies of the corresponding 1449 forms have been included with this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 3, 5 - 7, 9 and 10, the phrase “in particular” renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention or are merely descriptions of preferred embodiments not required by the claimed invention. See MPEPE §2173.05(d).
For examination purposes, the claimed are interpreted to encompass embodiments outside of the “in particular” limitations.
Claims 2 – 11 and 15 are rejected as being dependent on claim 1.
The term “distinguishable” in claim 3 is a relative term which renders the claim indefinite. It is unclear how the layers are actually intended to be distinguishable (i.e. physically, by sight, etc.).
The phrase “different ones of the fibers” in claim 3 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill would not be reasonably apprised of the scope of the invention. It is unclear whether “different” is meant to mean a separate fiber or if there is an additional requirement for fibers to be “different,” i.e. different diameters or different chemical compositions.
Claim 4 recites the limitation “at least approximately.” The term “approximately” renders the claim indefinite because the term is not defined by the claim, nor does the specification provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, the addition of the phrase “at least” further confuses the claimed limitation.
Claim 10 recites the limitation “integrally merged.” This term is a relative term which renders the claim indefinite. The term “integrally merged” is not defined by the claim, the Specifically, it is unclear whether there is a distinction between “merged fibers” and “integrally merged fibers” and at what point a merged fiber would become “integrally merged.” The specification in paragraph [0047] as published merely indicates that “ ‘merging’ may particularly denote…” However, this recitation is not interpreted as being a definition of the word.
For examination purposes, the claim is interpreted to encompass any level of bonding in the nonwoven substrate.
Claim 11 recites the limitation that “at least one fiber structure is twisted with another fiber structure.” The phrase “fiber structure” lacks antecedent basis. Furthermore, it is unclear whether “fiber structure” is any different than “fiber” and what other structural components would be necessarily present in a fiber structure. 

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US20090324926A1).
As per claim 1, 5, and 15 Luo teaches:
A product comprising a nonwoven cellulose fiber fabric (Abstract: “Cellulose filtration products comprising nonwoven meltblown lyocell fiber webs.”)
Comprising a network of substantially endless fibers ([0012]: “In the present application the fibers are continuous.”)
The fabric comprises a mass per unit area between 5 and 25 gram per square meter ([0016]: “The basis weights of the individual nonwoven meltblown lyocell fiber webs in the filtration product can range from about 10 g/m2 to about 300 g/m2.” It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).)
Regarding the claimed water holding capability, Luo appears silent with respect to the property of water holding capability. Since Luo teaches the same nonwoven cellulose fiber fabric as disclosed by Applicant, the property of water holding capability is considered to be inherent (and would be expected to fall within the range in the claim) absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112. 
As per claim 2, since the process of Luo does not require nickel, it would naturally follow that the metal is not present in the end fibers.
As per claim 3, Luo teaches:
Wherein different ones of the fibers are located at least partially in different distinguishable layers ([0018]: “In a method for making a two layer web, a never-dried nonwoven meltblown lyocell fiber web is laid down on a support and a second never-dried nonwoven meltblown lyocell fiber web of the same dimension is laid down over the first.” As the separate layers are laid on top of each other, they are interpreted as being in “distinguishable layers” as claimed.)
As per claim 4, two of the optional features are that the fiber structures of different layers have different merging factors or that the fiber structures of different layers have at least approximately the same merging factor. As the fibers of Luo are merged in both layers, the only 
As per claims 6 and 7, Luo appears silent with respect to the properties of water holding capability and oil holding capability. Since Luo teaches the same nonwoven cellulose fiber fabric as disclosed by Applicant, the properties of water holding capability and oil holding capability is considered to be inherent (and would be expected to fall within the range in the claim) absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112. 
As per claim 8, Luo teaches:
Different fibers differ concerning fiber diameter so that a ratio between a largest fiber diameter of one of the fibers and a smallest fiber diameter of another one of the fibers is more than 1.5 ([0015]: “The present application provides filtration products of nonwoven meltblown lyocell fiber webs that have a wide range of fiber diameters…. In one embodiment the meltblown lyocell fibers in the web have a diameter of from about 3 to about 12 microns.” Fibers with diameters of 3 to 12 microns would represent a ratio of 4:1, which is within than the claimed range.)
As per claim 10, Luo teaches:
Wherein at least part of the fibers are integrally merged at merging positions ([0005]: “Lyocell fibers are particularly suitable for use in nonwoven applications because of…. the ability of these fibers to be combined in the spinning process to form 

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US20090324926A1) as applied to claims 1 – 8, 10 and 15 above, and further in view of Luo 2 (US6221487).
As per claims 9 and 11, Luo does not teach:
At least 3% of the fibers have a non-circular cross sectional shape having a roundness of not more than 90%
At least one fiber structure is twisted with another fiber structure
Luo 2 teaches lyocell fibers that are produced by spunbonding and form self-bonded nonwoven fabrics (Abstract), which is the same structure as Luo. Luo 2 further teaches a process that allows for the formation of fibers of low denier and with a distribution of deniers that are resistant to fibrillation under conditions of wet abrasion (Column 4, Lines 46 – 51).
Fig. 9 shows that the resulting fibers have non-circular cross sections that appear to be within the claimed range. 
    PNG
    media_image1.png
    410
    585
    media_image1.png
    Greyscale
Furthermore, the fiber is Fig. 9 
    PNG
    media_image2.png
    421
    568
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the spunbonded lyocell nonwoven fabrics of Luo that contain fibers with a distribution of deniers by the process taught by Luo 2 motivated by the desire to predictably produce nonwoven fabrics that are resistant to fibrillation under the conditions of wet abrasion (Column 4, Lines 46 – 51). As shown above, this process results in the claimed cross sectional shapes and fiber structure twisting.

Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US6790527 teaches lyocell fibers for use in self-bonded nonwoven webs; US20100167018 teaches a non-woven web of lyocell cellulose.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.N.C./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789